Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXECUTION VERSION CONSENT AND AGREEMENT THIS CONSENT AND AGREEMENT (this  Agreement ), dated as of November 20, 2007, by and among Robert J. Higgins ( RJH ), Riley Investment Management LLC ( Riley ) and Trans World Entertainment Corporation ( Company ). R E C I T A L S : WHEREAS, as of the date hereof, RJH beneficially owns approximately 40% of the shares of Common Stock, par value $0.01 per share, of the Company (the  Common Stock ), excluding options issued by the Company to RJH in his capacity as an officer or director of the Company; WHEREAS, on November 9, 2007, Riley filed a Schedule 13D with the Securities and Exchange Commission, which Schedule 13D the Company is relying upon as a currently accurate portrayal, subject to the qualifications and statements set forth therein, of the beneficial ownership of Common Stock by Riley and his related persons and entities; WHEREAS, RJH has submitted a proposal letter dated November 7, 2007 in which he has proposed a transaction under which the Company would be acquired by an acquisition vehicle that would be both (i) formed by RJH and/or one or more potential co-investors of RJH, including one or more shareholders of the Company and (ii) would be controlled and/or beneficially owned by RJH (such acquisition vehicle, the  Acquiror ); WHEREAS, Section 912 of the New York Business Corporation Law ( Section 912 ) contains restrictions on any business combination (as such term is defined therein, hereinafter referenced as a  Business Combination ) with any interested shareholder (as such term is defined therein, hereinafter referenced as an  Interested Shareholder ); WHEREAS, based upon information provided by RJH and the Company, RJH is not subject to the restrictions on Business Combinations applicable to Interested Shareholders under Section 912; WHEREAS, in the event that RJH enters into an agreement, arrangement or understanding (whether or not in writing) with any other person or entity that RJH deems appropriate (any such person or entity, a  Subject Person ) for the purpose of acquiring, holding, voting or disposing of, or acting in concert with respect to, securities of the Company (any such agreement, arrangement or understanding, a  Subject Arrangement ), the securities of the Company that are beneficially owned by RJH or any other Subject Person party to such Subject Arrangement might be deemed to be beneficially owned by such Subject Person and such Subject Person might be deemed to be an Interested Shareholder under Section 912 or an Acquiring Person under the Rights Plan (as defined below); WHEREAS, RJH has requested that, prior to proceeding further with Riley or with any other potential co-investor with respect to a transaction to acquire the Company, (i) the Board approve any and all Subject Persons becoming Interested Shareholders and (ii) clarify the application of the Rights Agreement, dated as of August 11, 2000 (as amended and in effect as of the date hereof, the  Rights Plan ), between the Company and ChaseMellon Shareholder Services, L.L.C. in connection with any transaction to acquire the Company proposed or consummated by or with one or more Subject Persons and RJH; and WHEREAS, by resolutions (the  Special Committee Resolutions ) adopted on November 19, 2007 by a Special Committee (the  Special Committee ) of the Board of Directors of the Company (the  Board ) pursuant to authority delegated by the Board in resolutions (the  Board Resolutions  and, together with the Special Committee Resolutions, the  Resolutions ) adopted by the Board on May 14, 2007, the Special Committee has approved the Subject Persons as Interested Shareholders only to the extent that such Subject Persons would be deemed Interested Shareholders solely as a result of any Subject Arrangement among RJH and one or more Subject Persons that (i) is for the purpose of, or relates to, the pursuit, negotiation or consummation of any transaction to acquire the Company that is negotiated, or is proposed by RJH to be negotiated, with or through the Special Committee and is subject to the execution of definitive documentation that has been approved by the Board upon the recommendation of the Special Committee (any such transaction to acquire the Company, a  Negotiated Transaction ), and (ii) does not relate to the pursuit or effectuation of (A) any (x) tender offer, (y) exchange offer or (z) transaction involving securities or assets of the Company that would constitute a Business Combination if it were with an Interested Shareholder or (B) any effort to change the composition of the Board or to solicit proxies over equity securities comprising voting power of the Company, in the case of each of the immediately preceding clause (A) and this clause (B), that is not a Negotiated Transaction, or a part of a Negotiated Transaction; NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties mutually agree as follows: 1. Conditional Approval. a. The Company hereby represents and warrants to each of RJH and Riley, and confirms and agrees, that, subject to the terms and conditions of this Agreement, the Special Committee, pursuant to authority delegated to it by the Board under the Board Resolutions, has approved the Subject Persons becoming Interested Shareholders only to the extent that such Subject Persons would be deemed Interested Shareholders as a result of any Subject Arrangement among RJH and one or more Subject Persons that (i) is for the purpose of, or relates to, the pursuit, negotiation or consummation of any Negotiated Transaction and (ii) does not relate to the pursuit or effectuation of (A) any (x) tender offer, (y) exchange offer or (z) transaction involving securities or assets of the Company that would constitute a Business Combination if it were with an Interested Shareholder or (B) any effort to change the composition of the Board or to solicit proxies over equity securities comprising voting power of the Company, in the case of each of the immediately preceding clause (A) and this clause (B), that is not a Negotiated Transaction or a part of a Negotiated Transaction. It is understood that this conditional approval (1) shall not be effective in respect of any person or entity 2 that would be or becomes at any time an Interested Shareholder for any reason other than as a result of any such Subject Arrangement with RJH and one or more Subject Persons, (2) shall cease to be effective with respect to periods from and after (but not prior to) the fifth business day (such fifth business day, the  Termination Date ) following both RJHs and Rileys receipt of written notice (in each case, in accordance with Section 8 hereof) from the Special Committee of such cessation pursuant to this Section 1.a. and referencing this Section 1.a. of this Agreement (such notice, a  Termination Notice ), and (3) does not and shall not constitute an approval of any Negotiated Transaction or Business Combination or a decision of the Special Committee, the Board or the Company to engage in a Negotiated Transaction or a Business Combination. Following the receipt of any Termination Notice and no later than the Termination Date, each of RJH and Riley shall, and shall cause the Acquiror, and their respective controlled related persons and entities (including, in the case of RJH, his spouse, all other immediate family members who live in the same household as RJH and those related persons and entities that RJH, his spouse or such immediate family members control) to, as promptly as reasonably practicable, terminate any such Subject Arrangements to which any of them is a party and all then pending proposals for Negotiated Transactions, Business Combinations or other transactions to acquire the Company made pursuant to any such Subject Arrangements. It is understood further that, (i) after the Termination Date, if any Subject Person remains, or at any time thereafter becomes, an Interested Shareholder, such Subject Person and any Business Combination pursued by such Subject Person shall be subject to the restrictions set forth in Section 912, in accordance with its terms, as though the Special Committee Resolutions had never been adopted, and (ii) at any time, if any Subject Person engages in any activity that has the effect of or results in any Business Combination with an Interested Shareholder that is not a Negotiated Transaction, then such activity by such Subject Person shall be subject to the applicable restrictions (if any) set forth in Section 912, in accordance with its terms, as though the Special Committee Resolutions had never been adopted with respect to such Subject Person. b. This Agreement and the Special Committee Resolutions shall constitute conditional approval of the Subject Persons and their Subject Arrangements and shall cause the restrictions on Business Combinations set forth in Section 912 to be inapplicable to the Subject Persons, to the extent such Subject Arrangements would result in such Subject Persons being deemed to be Interested Shareholders for purposes of Section 912, but this conditional approval shall be effective only from the date hereof through and including the Termination Date and only to the extent provided in Section 1.a. hereof. c. RJH confirms and agrees that he will supplement any written proposal in respect of a Negotiated Transaction submitted after the date hereof with a list of the names of each Subject Person that RJH reasonably expects to participate in such Negotiated Transaction, which list shall set forth, to RJHs actual knowledge, after inquiring of each such Subject Person (it being understood that as long as 3 RJH has obtained an Acknowledgement Agreement (as hereinafter defined) from such Subject Person as provided in Section 1.d hereof, RJH may rely in good faith on information (if any) provided to him by such Subject Person pursuant to such Acknowledgement Agreement or otherwise without further inquiry, obligation to confirm the accuracy or inaccuracy of such information, or responsibility or liability with respect to the accuracy or inaccuracy of such information in connection with such good faith reliance), the number of shares of Common Stock beneficially owned by each such Subject Person. d. RJH shall cause each Subject Person, as promptly as practicable after a Subject Person first becomes a party to any Subject Arrangement, to execute and deliver to the Company (with a copy to the Special Committee) a written agreement (an  Acknowledgment
